                       Case 1-21-40771-ess                           Doc 2    Filed 03/26/21      Entered 03/26/21 10:32:11



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter       7
 IN RE:  Certified Orgasmic, LLC
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Kenneth A. Reynolds, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                              Services

                                                                             Initial interview, analysis of financial
                                      february 2, 2021                       condition, etc.

                                                                             Preparation and review of
                                      4 hours                                Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                            3,000.00   .

Dated: March 25, 2021
                                                                        /s/ Kenneth A. Reynolds
                                                                        Kenneth A. Reynolds
                                                                        Attorney for debtor(s)
                                                                        The Law Offices of Kenneth A. Reynolds, Esq., P.C.
                                                                        105 Maxess Road
                                                                        Suite 124
                                                                        Melville, NY 11747
                                                                        631-994-2220
                                                                        kreynolds@kareynoldslaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
